Pottle, J.
Section 5190 of the Civil Code provides that written notice of the sanction of a writ of certiorari and of the time and place of hearing shall he “given to the opposite party at interest, his agent or attorney.” A plaintiff in certiorari does not prove compliance with this section of the code by merely showing that a registered letter containing the notice required by law was addressed to the defendant in certiorari, mailed in the post-office, and delivered by a postman to a son of the defendant at the latter’s home during his absence, and that the son receipted for the letter and delivered it to his mother, who did not open . it, but lost the letter before the defendant’s return home. Neither the son nor the wife was, by reason of relationship to the defendant, or of residing at his home, such an agent as was authorized to receive notice in his behalf. See, in this connection, Swafford v. Shirley, 7 Ga. App. 347 (60 S. E. 1022) ; McGee v. Lowry National Bank, 9 Ga. App. 668 (72 S. E. 67); Rollins v. Speer, 6 Ga. App. 74 (64 S. E. 280).

Judgment affirmed.